*335OPINION BY WOODWARD AS ONE OF THE JUDGES IN AND OVER THE TERRITORY (.Printed in Vol. 2, case B-y, paper 4)
1. The writ of execution is inaccurate: (1) in making use of the words “at a Justice Court”; (2) in making use of the style “in the name of the Territory of Michigan”; and (3) in introducing the words “to the acceptance of the said Joseph Campeau,” but these inaccuracies are mere surplusage and do not vitiate the writ.
2. When it is necessary that writs run in the name of the sovereign power they must run in the name of the general government as neither the people nor the government of this Territory possess any intrinsic sovereignty.
3. In the absence of a statutory method of supplying facts omitted from a return to writ of habeas corpus, or of controverting the existence and correctness of facts stated therein, an alleged denial of the benefits of prison limits cannot properly be investigated when the return contains only a writ of execution.
4. An independent provision of an act concerning district courts giving certain prisoners the right to enjoy prison limits established by such courts, is not repealed by an act repealing “all acts, and parts of acts, relating to the courts of districts, and to the judges thereof.”
5. The title of a law forms no part of the law, the enactments constituting the substantive parts.